Citation Nr: 1620045	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  09-32 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for Meniere's disease, to include as secondary to a service-connected disability.

2. Entitlement to an initial evaluation in excess of 10 percent for the left elbow scar.

3. Entitlement to an effective date earlier than September 24, 2009 for the grant of service connection for the left elbow scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1996 to October 2003.

These matters come before the Board of Veteran's Appeals (Board) on appeal from
a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg Florida.  

In November 2012, the Veteran was afforded a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In March 2013, the Board remanded this case for further development and it has now been returned to the Board for further appellate action.  

In a January 2016 statement, the Veteran claimed error in November 2004 and March 2011 rating actions; this matter has not been developed for appellate review and is referred to the originating agency for action deemed appropriate.  

The issue of service connection for Meniere's disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

In a July 2013 statement, the Veteran reported that he was satisfied with an initial evaluation of 10 percent, and the effective date of September 24, 2009 assigned for his service-connected left elbow scar.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for the issues of entitlement to an initial evaluation in excess of 10 percent, and entitlement to an effective date earlier than September 24, 2009 for the left elbow scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, in July 2013 the Veteran indicated that a 10 percent rating, effective September 24, 2009, for a left scar awarded in a July 2011 rating decision resolve his appeal.  See July 2013 VA Form 9.  Thus, the claims for entitlement to an initial evaluation in excess of 10 percent and earlier effective date for the left elbow scar are withdrawn from the appeal and, hence, there remain no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims and they are dismissed.


ORDER

The appeal for an initial evaluation in excess of 10 percent for the left elbow scar is dismissed. 

The appeal for an effective date earlier than September 24, 2009 for the grant of service connection for the left elbow scar is dismissed.


REMAND

Further development is warranted prior to adjudicating the Veteran's claim for service connection for Meniere's disease, to include as secondary to a service-connected disability.  During the November 2012 hearing, the Veteran testified that he began experiencing symptoms of Meniere's disease in service, specifically following the December 2001 motor vehicle accident in service.  The Veteran also relates these symptoms to his service-connected post-traumatic headaches with Chiari I malformation.  See November 2012 Hearing Transcript.

Turning to the service treatment records, a clinical evaluation of the ears, nose and drums was shown to be normal at the June 1995 enlistment examination.  In December 2001, the Veteran sustained a whiplash injury in the cervical spine region after he was involved in a motor vehicle accident.  Soon thereafter, he began visiting the military clinic and a number of other treatment facilities on a regular basis with complaints of ongoing headaches, lightheadedness and pain in the neck region.  In October 2002, the Veteran presented at the Army Medical Center with complaints of ongoing headaches, and he added that he had recently been experiencing episodes of loss of consciousness and double vision.  During a January 2003 treatment visit at the Army Medical Center, the Veteran described his October 2002 syncopal episode, and explained that he had just finished a physical training exercise that afternoon when he suddenly experienced loss of consciousness for an unknown duration of time.  He was assessed with a single episode of syncope of unclear etiology.  At the March 2003 Medical Board Examination, the Veteran reported a history of dizziness or fainting spells, and periods of unconsciousness or concussion.  He noted that these episodes tend to occur after participating in a strenuous physical training exercise.  At the October 2003 separation examination, the Veteran again reported a history of dizziness and fainting spells which reportedly began occurring during basic training.  

The Veteran was afforded VA examinations in connection to this claim in October 2010 and November 2010.  Specifically, the Veteran underwent an electronystagmogram (ENG) in October 2010, the impression of which revealed a reduced vestibular response in the left ear and abnormal saccadic and optokinetic tests.  During the audiological evaluation, the Veteran reported no hearing loss, but did claim to experience very brief episodes of tinnitus which occur in his left ear approximately once or twice a day.  The Veteran also explained that he began having episodes of true vertigo in 2002.  According to the Veteran, he experiences two to three episodes of vertigo a day, and each episode lasts approximately 10 minutes at a time.  The Veteran also reported occasional nausea and added that he experiences tinnitus and fullness in his left ear whenever he has these attacks.  Based on her review of the ENG results and audiogram, the audiologist diagnosed the Veteran with probable early Meniere's disease in the left ear.  In an addendum, she determined that the Veteran appeared to have a peripheral vestibular disorder.  

Subsequent VA outpatient records dated in December 2010, November 2011, and December 2012 reflect an ongoing impression and treatment for Meniere's disease.  November 2011 treatment notes reflect an impression of Meniere's disease, quiescent.  December 2012 treatment notes state that hearing loss is a feature of Meniere's disease, but a 2010 audiogram was normal.  The treating physician recommended a repeat audiogram.

Pursuant to a March 2013 Board remand, the Veteran was afforded a VA ear conditions examination in June 2013.  The examiner diagnosed Meniere's syndrome and peripheral vestibular disorder.  The Veteran reported tinnitus and vertigo symptoms that occur more than once a week for less than one hour.  The physical exam was normal, including no vertigo.  Based on a review of a November 2010 ENG, the examiner noted that the Veteran had an abnormal ENG showing 30 percent vestibular weakness.  The examiner indicated that the Veteran has hearing loss or tinnitus and recommended a hearing loss or tinnitus examination.  

The Veteran was subsequently afforded a VA hearing loss and tinnitus examination in June 2013.  The audiogram showed normal hearing bilaterally.  The examiner noted that the Veteran reported recurrent tinnitus.  

In April 2015, the RO requested a VA opinion on the etiology of the Veteran's Meniere's disease.  The RO instructed the examiner to review the June 2013 VA examination.  In an April 2015 VA addendum, a new examiner opined that Meniere's disease is not caused by military service or aggravated by active duty, however, it may manifest during military duty.  As rationale, the examiner explained that the Veteran's clinical history showed normal hearing and treatment for vertigo consistent with a mild non-progressive disorder instead of Meniere's disease, a degenerative and progressive disorder.  The examiner recommended that the Veteran have his hearing monitored at different levels because hearing loss is a feature of Meniere's disease.  The examiner further opined that Meniere's disease was not connected to Chiari I malformation.  As rationale, the examiner stated that although Meniere's disease and Chiari I malformation share common symptoms, they are not connected.  However, the examiner noted that he was unable to locate and review the June 2013 VA examination.  

In July 2015, the RO requested an addendum opinion to the April 2015 VA examiner's opinion for the examiner to review the June 2013 VA examination.  In a July 2015 VA addendum, the examiner noted that the Veteran carries a diagnosis of Meniere's disease.  The examiner explained that Meniere's disease is characterized by sensorial hearing loss, dizziness and vertigo, but not syncope.  However, here, the Veteran does not have hearing loss, but instead has syncope and tinnitus symptoms.  The examiner stated that findings in the record are weakly consistent with Meniere's disease and may be unrelated.  Based on a review of the record, including the June 2013 VA examination, the examiner again opined that Meniere's disease is less likely than not related to military service.  As rationale, the examiner stated that Meniere's disease is a degenerative process not associated with an event in military service, but may manifest while serving on military duty.  The examiner further opined that Meniere's disease has no association with Chiari I malformation.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As mentioned above, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by, or (b) proximately aggravated by, a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The VA examinations in combination with the April 2015 and July 2015 addendum medical opinions are insufficient for adjudicating the Veteran's claim.  These medical opinions failed to follow directives outlined in the March 2013 remand order.  The remand order instructed the examiner to provide an opinion on whether Meniere's disease had its onset in service or is otherwise related to service.  The April 2015 and July 2015 addendums conclude  that Meniere's disease was not related to an in-service event, but could have had its onset in service.  The March 2013 remand order also instructed the examiner to provide an opinion on whether Meniere's disease was likely as not due to the Veteran's service-connected "post-traumatic headaches with Chiari I malformation".  Although in both the April 2015 and July 2015 addendums the examiner provided an opinion on the relationship of Meniere's disease to Chiari I malformation, the examiner made no mention of headaches.  Thus, the examiner failed to provide an adequate opinion on secondary service connection because he did not consider the entire service-connected disability post-traumatic headaches with Chiari I malformation.  The Board remains unable to properly evaluate the examiner's opinion in the context of medical evidence of the record.  Therefore, based on lack of compliance with prior remand directives, a new VA opinion by a physician is necessary to determine if Meniere's disease is present, and, if so, the etiology of this disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including ongoing medical records from the Dorn VA Medical Center and Columbia VA Medical Center which have not already been associated with the claims file.

2. Refer this claim to a VA examiner to determine the etiology of the Veteran's Meniere's disease.  The claims folder and a copy of this remand and all records on Virtual VA must be made available to, and reviewed by, the examiner.  If an examination is deemed necessary, one should be accomplished.  

Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  [The examiner should specifically take into consideration these service treatment records: the October 2002 health record documenting one of the Veteran's loss of consciousness episodes; the January 2003 clinical note which assesses the Veteran with a single episode of syncope of unclear etiology; and the October 2003 separation examination report reflecting the Veteran's reported history of dizziness.  The examiner should also take note of the October 2010, November 2010, June 2013, April 2015, and July 2015 examination reports, which reflect the Veteran's complaints of tinnitus.] 

The examiner should express an opinion as to whether it at least as likely as not, i.e., a 50 percent probability or greater, that Meniere's disease had its onset in service or is otherwise related to the Veteran's military service, to include his in-service syncopal episode and complaints of dizziness.  In answering this question, the examiner should address the Veteran's assertions that he has experienced balance problems and symptoms of dizziness since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner finds that Meniere's disease did not likely have its onset in service or is otherwise related to service, then the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that Meniere's disease was proximately due to his service-connected post-traumatic headaches with Chiari I malformation.  If aggravated, specify the baseline of Meniere's disease prior to aggravation, and the permanent, measurable increase in Meniere's disease resulting from the aggravation.  A complete rationale should be provided for all opinions expressed.  

3. Thereafter, the RO should readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


